Citation Nr: 0637547	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
the service-connected lumbosacral spine disability.  

2.  Entitlement to a separate rating for the service-
connected lumbosacral spine disability on the basis of 
radiculopathy.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to 
January 1988.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003 when it was remanded for 
further development.  



FINDING OF FACT

1.  The service-connected lumbosacral spine disability is 
shown to be manifested by arthritis with resulting 
functional limitation and pain and degenerative disc 
disease; more than moderate overall impairment is not 
demonstrated in this regard.  

2.  The veteran is shown to experience pain radiating 
from his lumbosacral spine into the right lower 
extremity, which is productive of no more that a mild 
neurological deficit.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 20 percent for the service-connected lumbosacral spine 
disability on the basis of arthritis with functional loss 
or degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71a including Diagnostic Codes 5010 (2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5292, 5295 
(revised effective on September 26, 2003, now codified as 
amended at 38 C.F.R. § 4.71a including Diagnostic Code 
5237 (2005)); 38 C.F.R. § 4.71a including Diagnostic Code 
5293 (revised effective on September 23, 2002 and 
September 26, 2003; now codified as amended at 38 C.F.R. 
§ 4.71a including Diagnostic Code 5243) (2006)).  

2.  The criteria for the assignment of a separate 10 
percent rating for the service-connected low back 
disability on the basis of radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 4.124a including Diagnostic Code 8520 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In a letter, dated in May 2004, the Appeals Management 
Center (AMC) in Washington, D.C. informed the veteran 
that in order to establish an increased rating the 
evidence had to show that his service-connected back 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran 
and his representative of the evidence which had been 
obtained in support of the veteran's appeal.  

Generally, the notice required by 38 U.S.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the 
claim for an increased rating for low back disability was 
not sent to the veteran until after the initial rating 
decision.  Nevertheless, any defect with respect to the 
timing of that notice was harmless.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, since that notice was sent to the 
veteran, additional evidence has been submitted, and he 
and his representative have presented additional argument 
in support of his claim.  

Therefore, the Board finds that no prejudice has accrued 
to the veteran due to the timing of the May 2004 notice.  

The Board is also aware of the considerations of the 
United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 3, 2006), regarding the need for 
notification that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of 
such notification is not prejudicial in this case.  

Not only has service connection for low back disability 
already been established, an increased rating is not 
being assigned.  Thus, any discussion of the assignment 
of effective dates of awards is moot.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim for an increased 
rating for the service-connected low back disability.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased 
rating for low back disability.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  


II.  Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities.  38 U.S.A. § 1155; 38 
C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability 
ratings, consideration is given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance 
and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the 
service-connected disability.  


A.  Arthritis with functional loss.  

The veteran's traumatic arthritis of the lumbosacral 
spine is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under that code, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  

Degenerative arthritis is, in turn, rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

At the outset of the veteran's claim, limitation of 
motion the lumbar spine was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
rating was warranted for moderate limitation of motion, 
while a 40 percent rating was warranted for severe 
limitation of motion.  

Potentially applicable in rating the veteran's service-
connected low back disability was 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The criteria were used to rate 
lumbosacral strain.  A 20 percent rating was warranted 
for lumbosacral strain manifested by muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating was warranted for severe lumbosacral 
strain manifested by listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

During the pendency of the veteran's appeal, VA revised 
the rating schedule with respect to limitation of motion 
and lumbosacral strain.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Those changes became effective 
September 26, 2003.  

Where a law or regulation changes after the claim has 
been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's 
limitation of motion and lumbosacral strain under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green 
v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the April 2005 SSOC.  The veteran's 
representative submitted additional argument on his 
behalf in June 2005.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the revised regulations, the veteran's limitation 
of motion and lumbosacral strain are rated in accordance 
a general rating formula under 38 C.F.R. § 4.71, 
Diagnostic Code 5237:  

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
when forward flexion of the thoracolumbar spine is 
accomplished to 30 degrees or less; or, when there is 
favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, separately, are to be evaluated under an 
appropriate DC.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  General 
Rating Formula for Diseases and Injuries of the Spine, 
Note (5).  


B.  Degenerative disc disease.  

In reviewing the record, the Board notes that the veteran 
has radiculopathy associated with his service-connected 
low back disability.  Consequently, the criteria 
applicable to rating intervertebral disc syndrome is 
potentially applicable in rating the veteran's service-
connected low back disability.  

At the outset of the veteran's appeal, intervertebral 
disc syndrome was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

A 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  A 40 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of severe impairment, manifested by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board notes that the regulations pertaining to 
intervertebral disc syndrome were also revised during the 
pendency of the veteran's appeal (See 67 Fed. Reg. 54345-
54349 (August 22, 2002)).  

Effective on September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the 
higher evaluation.  

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks 
but less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293. 

For the purpose of evaluations under DC 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  

"Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that were 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1).  

Effective on September 26, 2003, the rating schedule 
with respect to evaluating intervertebral disc syndrome 
was, again, revised.  68 Fed. Reg. 51454 - 51456 (August 
27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Under the revised regulations, intervertebral disc 
syndrome is to be rated in one of two ways:  either on 
the basis of the total duration of incapacitating 
episodes noted above or on the basis of the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever produced the higher evaluation.  

The regulatory revisions, effective on September 26, 
2003, no longer required the orthopedic and neurologic 
manifestations to be evaluated separately and the 
combined.  

Rather, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, were to be evaluated 
under an appropriate Diagnostic Code.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  


III.  Facts and Analysis

A review of the evidence discloses that the service-
connected lumbar spine disability is manifested by 
complaints of morning stiffness, muscle spasms and pain 
radiating to the right lower extremity.  Indeed, the most 
recent (March 2005) MRI shows degenerative disc disease 
at L2-L3, L3-L4, and L4-L5.  

Although he walks with a mild limp, the veteran does not 
require any assistive devices, such as a brace, cane, or 
crutches, and his has not required surgery or injections.  

The VA examinations, performed from January 2000 through 
August 2004, as well as treatment records from VA and 
private providers, show that the veteran was able to flex 
his lumbar spine to at least 80 degrees and had a 
combined range of lumbar spine motion of at least 250 
degrees.  

As such, the Board finds no showing in the record that 
such limitations are productive of any more than moderate 
impairment under the former rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Moreover, the record is 
completely negative for any associated ankylosis of the 
thoracolumbar spine.   

From time to time, such as during his December 2001 VA 
examination, the veteran has complained of having 
weakness, fatigability, a lack of endurance and flare ups 
associated with his service-connected low back 
disability.  

However, repetitive testing had failed to result in 
additional disability, and the veteran's flare-ups have 
not resulted in any incapacitating episodes as defined by 
VA.  Indeed, while he has reportedly required rest at 
times, such rest has not been prescribed by a physician.  

The record is also negative for any competent evidence of 
listing of the whole spine to the opposite side; positive 
Goldthwait's sign; marked limitation of forward bending 
in the standing position; loss of lateral motion with 
osteoarthritic changes; some of the foregoing with 
abnormal mobility on forced motion; or recurring attacks 
with intermittent relief productive of severe impairment.  

The evidence is also negative for any swelling, crepitus, 
discoloration, heat, weakness or impaired reflexes 
associated with the veteran's service-connected low back 
disability.  

Given the foregoing evidence, the veteran does not meet 
the criteria for a rating in excess of 20 percent under 
the applicable Diagnostic Codes including any recent 
changes effected by VA for rating disability of the 
spine.  

To this extent, an increased rating is not warranted for 
the service-connected lumbar spine disability on the 
basis of arthritis with related functional loss or 
degenerative disc disease.  

Nevertheless, the evidence does serve to show that the 
veteran has a distinct neurologic deficit associated with 
his service-connected lumbosacral spine disability.  

Indeed, the pain radiating from the lumbosacral spine 
down his right leg (radiculopathy) constitutes a separate 
objective neurologic abnormality.  

As noted, the regulations require separate evaluations 
for objective neurologic abnormalities.  See also, 
38 C.F.R. § 4.25(b) and Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately).  

In this regard, the Board notes that the veteran's 
radiculopathy is not accounted for by Diagnostic Codes 
5010-5292, which are currently used to rate the service-
connected lumbosacral spine disability.  

As such, it is not "duplicative of" or "overlapping with" 
the range of motion criteria used to rate traumatic 
arthritis.  Thus, obtaining a rating in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 does not 
preclude a separate rating for neurologic involvement.  

The currently demonstrated neurologic impairment is 
manifested by radiculopathy and may be rated as analogous 
to sciatica in this case.  

Sciatica is a syndrome characterized by pain radiating 
from the back into the buttock and into the lower 
extremity along its posterior or lateral aspect, and most 
commonly caused by prolapse of the intervertebral disk.  
The term is also used to refer to pain anywhere along the 
course of the sciatic nerve.  Ferraro v. Derwinski, 1 
Vet. App. 326, 329-30 (1991).  

Sciatica is rated in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Under that code, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve, while a 20 percent rating is warranted for 
moderate incomplete paralysis of the sciatic nerve.  

Here, the evidence of record shows that the demonstrated 
radiculopathy is productive of impairment consistent with 
no more than mild incomplete paralysis under the 
diagnostic criteria.  In fact, VA treatment records, 
dated in May and October 2001, have noted specifically 
that the pain radiating into the veteran's right lower 
extremity was mild in nature.  

Moreover, the preponderance of the evidence shows that 
the muscle strength, tone, and bulk in the veteran's 
lower extremities is full at 5/5.  His deep tendon 
reflexes were shown to be 1+ to 2+ and equal at his knees 
and ankles.  

The veteran reportedly walks with a slight limp, but does 
not require any assistive devices, such as crutches, 
braces or a cane.  In addition, he is able to carry out 
the activities of daily living (see, e.g., the report of 
the June 2004 VA examination), and as recently as January 
2002, was increasingly active around the house and able 
to shovel snow.  

Given the foregoing evidence, the Board finds that the 
pain radiating into the veteran's right lower extremity 
meets the criteria for a 10 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Hence, a separate 10 percent rating is for application 
for the service-connected low back disability on the 
basis of radiculopathy involving the right leg.  




ORDER

A rating in excess of 20 percent for the service-
connected lumbosacral spine disability on the basis of 
arthritis with functional loss or degenerative disc 
disease is denied.  

A separate rating of 10 percent for the service-connected 
lumbosacral spine disability on the basis of 
radiculopathy involving the right lower extremity is 
granted, subject to the regulations governing the award 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


